Citation Nr: 0429872	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
October 1981.  

This appeal arises from a April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran submitted a notice of disagreement in July 1998.  
He specifically disagreed with the denials of service 
connection for residuals of a gunshot wound to the abdomen, a 
bilateral ankle disorder and bilateral carpal tunnel 
syndrome.  The RO in a June 1999 rating decision granted 
service connection for residuals of a gunshot wound to the 
abdomen and issued a statement of the case which included the 
issues of service connection for a bilateral ankle disorder, 
residuals of an injury to the left second metacarpal and 
bilateral carpal tunnel syndrome.  In June 1999 the veteran 
submitted his substantive appeal.  

In April 2003 the Board of Veterans' Appeals (Board) issued a 
decision which separated the issues of service connection for 
a bilateral ankle injury and bilateral carpal tunnel syndrome 
into separate issues for the right and left extremities.  The 
Board denied service connection for a right ankle disorder, 
left carpal tunnel syndrome and left second metacarpal 
injury.  The Board undertook additional development with 
regard to the issues of entitlement to service connection for 
a left ankle disorder and right carpal tunnel syndrome, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

Service connection for a left ankle disorder was granted in 
an August 2003 rating decision.  The issue of service 
connection for right carpal tunnel syndrome was remanded to 
the RO for the following reason.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The development ordered by the Board in April 2003 
was completed and new evidence had since been associated with 
the claims file.  The Board could not consider, new evidence 
prior to an RO review.  See Disabled American Veterans, 
supra.  

The RO readjudicated the claim and issued a supplemental 
statement of the case to the veteran in April 2004.  As the 
actions ordered by the Board were completed by the RO the 
veteran's claim for service connection for right carpal 
tunnel syndrome was returned to the Board for further 
appellate consideration.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

Service medical records do not include an references to 
injury to the right wrist and there is no competent medical 
evidence which links the currently diagnosed right carpal 
tunnel syndrome with service.  


CONCLUSION OF LAW

Right carpal tunnel syndrome was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in April 1998 preceded the passage of the VCAA.  In 
such a case the Court noted the statute and the regulation 
provide for pre-initial-AOJ-adjudication notice, but the 
Court specifically recognized that, where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant had the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
In this case the RO notified the veteran of the VCAA in June 
2002.  The RO readjudicated the claims and issued the veteran 
a supplemental statement of the case in August 2002.  The 
Board considers that any defect in notifying the veteran has 
been cured.  

The RO explained what evidence was necessary to support the 
veteran's claim in the June 2002 statement of the case and 
the August 2002 and April 2004 supplemental statements of the 
case.  The RO obtained the veteran's service medical records, 
VA records and arranged for the veteran to be examined by VA.  
The veteran submitted his private medical records.  The 
veteran has not identified any other evidence which has not 
been obtained.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Factual Background and Analysis.  July 1968 service medical 
records reveal the veteran was seen in the orthopedic clinic.  
A month previously he had forced flexion of the right 2nd 
metacarpal phalangeal joint (MPJ).  There was marked swelling 
and pain.  The pain had persisted but the swelling had not 
completely subsided.  The veteran had not initially seen a 
physician.  Examination revealed a small area of swelling on 
the dorsum of the 2nd MPJ of the right hand.  He was able to 
full extend but full flexion caused pain.  The examiner noted 
that X-rays were within normal limits.  Diagnosis was 
deferred.  The X-ray report dated on the same day as the 
examination noted the veteran had injured the left hand 
playing ball one month before.  The orthopedic examiner then 
wrote a consult request for physical therapy and wrote active 
ROM and whirlpool RT 2nd MCP joint.  The physical therapist 
then recorded that the veteran had started on paraffin and 
active ROM for the LT hand.  In one week the veteran returned 
to the orthopedic clinic and it was noted he was much 
improved.  The following week it was still improving and the 
swelling was down.  Examination revealed a small nodule on 
the extensor tendon overlying the 2nd MCP joint.  In August 
1968 the physical therapist noted the veteran had received 
eight treatments for paraffin and ROM for 2nd MCP of the left 
hand.  She noted the hand was greatly improved and treatment 
was discontinued.  The Report of Physical Examination 
performed prior to the veteran's retirement in September 1981 
found no abnormality of the upper extremities.  

The veteran submitted records from his private physician, Dr. 
R.  They include an August 1994 report of an operative 
release of carpal tunnel syndrome of the right hand.  
Bilateral carpal tunnel syndrome had been diagnosed.  June 
1994 records reveal the veteran had begun to notice 
progressive worsening in his hand from numbness and tingling 
that had been present for several months.  An 
electromyography examination revealed delay in both the right 
and left median nerve.  The latency was at the wrist.  The 
right side was worse than the left.  

In January 1998 the veteran was examined by VA.  The examiner 
limited most of his comments and examination to the left and 
not the right hand.  There was no palpable abnormality in 
either wrist.  His carpal, metacarpal and interphalangeal 
joints were unremarkable.  X-rays were made of only the left 
hand.  

In July 2003 a second VA examination was conducted of the 
right wrist.  The veteran gave a history of injuring the 
right wrist in service.  He reported that X-rays had shown no 
fracture and it had been casted for a month.  Afterwards he 
would have some tingling in his hand and fingers, and he 
would simply shake it off.  It had gradually become more 
noticeable  and he had consulted a private physician.  A 
bilateral carpal tunnel release had been performed.  One year 
ago he began to have some tingling again.  Examination 
revealed normal movement of the fingers, thumb, hand and 
wrist.  There was no evidence of weakness in the small 
muscles of the hand.  A mild recurrence of carpal tunnel 
syndrome was diagnosed.  The examiner ordered X-rays but the 
veteran failed to report for the test.  In the examiner's 
opinion unless X-rays showed a demonstrable old bony change, 
which would tend to cause problems with the carpal tunnel 
size, it would not be his opinion that the veteran's carpal 
tunnel was related to his wrist injury in service.  He noted 
there was a twenty year interval between service and the 
onset of the symptoms of carpal tunnel syndrome, bilaterally.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this case the evidence demonstrates the veteran injured 
his right metacarpal phalangeal joint in service.  The 
veteran has submitted evidence demonstrating bilateral carpal 
tunnel syndrome was diagnosed by his private physician in 
1994.  The veteran told the VA examiner in July 2003 he 
injured his right wrist in service.  That is inconsistent 
with the service medical records which indicate injury to the 
2nd right metacarpal phalangeal joint (MPJ).  The metacarpal 
phalangeal joint is located at the juncture of the finger and 
palm of the hand, not at the wrist.  See 38 C.F.R. § 4.71a, 
Plate III, Bones of the Hand (2004).  Nevertheless, the Board 
requested an opinion as to the onset of the current carpal 
tunnel syndrome of the right hand.  The VA examiner in July 
2003 stated that unless there was X-ray evidence of a 
demonstrable old bony change it was not his opinion that the 
current carpal tunnel disorder was related to the "wrist" 
injury in service.  He also noted there was a twenty year 
interval between the injury in service and the onset of 
symptoms of bilateral carpal tunnel syndrome.  The injury to 
the right MIC occurred in 1968 and the diagnosis of bilateral 
carpal tunnel syndrome is first documented in 1994.  

The private medical records dated in June 1994 refer to a two 
month history of worsening symptoms.  The veteran told the VA 
examiner in July 2003 that after his injury in service he 
seemed "okay."  He then had some tingling which he was able 
to shake off.  While the veteran is competent to recall his 
symptoms of tingling, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The Board has concluded the preponderance of the evidence is 
against the claim for carpal tunnel syndrome of the right 
hand.  There is no documentation in the service medical 
records of a right wrist injury, there is a more than twenty 
year gap between the in-service injury to the MPJ joint and 
the current diagnosis of carpal tunnel syndrome, bilateral 
carpal tunnel syndrome (not just of the right hand) was 
diagnosed and there is no competent medical evidence which 
links the current diagnosis of bilateral carpal tunnel 
syndrome to any incident in service.  


ORDER

Service connection is denied for right carpal tunnel 
syndrome.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



